DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are pending for examination in the reply filed on 08/26/2022.


Examiner’s Remarks
3.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the references in their entirety, as potentially teaching, suggesting or rendering obvious all or one or more aspects of the claimed invention.

Abbreviations
4.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
5.	(A)	Lin et al., US 2021/0208983 A1 (“Lin”).
	(B)	Shadi et al., US 2013/0151975 A1 (“Shadi”).
	(C)	Uchronski et al., US 9,792,131 B1 (“Uchronski”).

	Lin and Uchronski were cited in the previous Office action.

Notice re prior art available under both pre-AIA  and AIA 
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
7.	Claims 1–8 and 11–18 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Lin in view of (B) Shadi.
See “References Cited” section, above, for full citations of references.

8.	Regarding claim 1, (A) Lin teaches/suggests the invention substantially as claimed, including:
“A method for replicating data from a production site to a replica site, the method comprising:
	repeatedly assessing, by a data protection system, applications protected by the data protection system based on a replication strategy using a machine model configured to generate a prediction regarding failure of the applications, wherein the replication strategy is configured to predict the failure based on inputs that include characteristics of the virtual machines”
(¶ 19: By providing an accurate prediction of which nodes in the cloud computing platform are likely to fail, workloads may be provisioned on healthier nodes or workloads may be migrated from unhealthy nodes to healthy nodes;
¶ 27: prediction model may be built based on historical failure data using machine learning techniques and used to predict the likelihood of a node 110 failing in the near future;
¶ 29: Failures of a single node 110 may be indicated by temporal signals coming from a variety of software or hardware sources of the node 110. Examples of the temporal signals may be performance counters, logs, sensor data, and OS events. The temporal signals may be continuously monitored and may change over time;
¶ 21: Deploying applications and services on cloud computing platforms;
¶ 23: Service availability is a state of a service being accessible to the end user);

	changing/migrating “the replica virtual machines based on the prediction of the machine model”
(¶ 26: migrate VMs 115 from predicted faulty nodes 110 to predicted healthy nodes 110 ... error-prone nodes 110 may be removed from service before they experience a failure leading to VM 115 downtime;
¶ 22: moving a running VM 115 between different nodes 110 without disconnecting the client or application).


	“replicating the applications from production virtual machines at the production site to the replica virtual machines according to the replication strategy”
(¶ 26: migrate VMs 115 from predicted faulty nodes 110 to predicted healthy nodes 110 ... error-prone nodes 110 may be removed from service before they experience a failure leading to VM 115 downtime;
¶ 22: moving a running VM 115 between different nodes 110 without disconnecting the client or application); and
	
“in response to a change in the prediction of the machine model, changing the first topology of the replica virtual machines to a second topology of the replica virtual machines based on the changed prediction of the machine model”
(¶ 22: a physical node 110 may host multiple VMs 115. The VMs 115 may be backed up, scaled or duplicated, making it easy to meet the requirements of users ... 
moving a running VM 115 between different nodes 110 without disconnecting the client or application;
¶ 26: Different nodes 110 may fail at different time. Prediction of the failure-proneness of a node 110 based on analysis of historical fault data may allow remediation before the node 110 fails. The ability to predict node 110 failure may help improve service availability by allocating new VMs 115 to healthier nodes 110 and migrate VMs 115 from predicted faulty nodes 110 to predicted healthy nodes;
¶ 29: temporal signals may be continuously monitored and may change over time;
the Examiner notes: Lin teaches dynamically changing the number of VMs hosted on the target physical node resulting from the migration of VMs, i.e. changing to a different topology, based on predicted node failures at different points in time).

	Lin does not teach “generating a first topology of the replica virtual machines based on the prediction of the machine model” and that the “replication strategy ... includes the first topology.”

(B) Shadi however teaches or suggests:
“generating a first topology of the replica virtual machines based on the prediction of the machine model” and that the “replication strategy ... includes the first topology”
(Fig. 2a and 2b; ¶ 23: a user can configure the components of the multi-component computer environment to be automatically deployed onto multiple target machines 122, 134, and 138. A target machine is a deployment machine to which a selected component in the multi-component environment has been assigned or targeted for installation and/or operation;
¶ 24: user interface module 102 can provide a graphical interface for a user to design a desired deployment topology. For example, FIG. 2a provides an example of a user interface configured to enable the user to design a desired deployment topology).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Shadi with those of Lin to design and generate a deployment topology (template) for migrating/moving VMs. The motivation or advantage to do so is to customize and automate the deployment (migration) of VMs across different nodes based on predicated host/resource failures and availability.


9.	Regarding claim 2, Lin teaches/suggests:
“performing sampling to collect sample data corresponding to the characteristics of the virtual machines”
(¶ 32: metrics collector 125 may obtain a set of spatial metrics and a set of temporal metrics for node devices 110 in the cloud computing platform 105. In an example, the set of temporal metrics may be obtained from respective nodes 110 of the cloud computing platform 110;
¶ 44: Heterogeneous data 205 is collected for each node from diverse sources and features are identified from the data. This allows the construction of an effective node failure prediction model).


10.	Regarding claim 3, Lin teaches/suggests:
“wherein the characteristics of the virtual machines include the one or more of disk IO latency, disk change rate, network IO latency, network change rate, processor utilization, memory utilization, IO error number, and/or IO error rate, wherein the machine model generates a value, wherein the topology is changed when the value exceeds a threshold value”
(¶ 46: Temporal features, which directly represent a node’s local status in time (such as performance counters, JO throughput, resource usage, sensor values, response delays, etc.) or may be aggregated as temporal data from the original sources (such as log event counts, error/exception event counts, system event counts, etc.;
Table 1, p. 4: Memory consumption and I/O Response time);
¶ 56: VMs may be proactively migrated to healthy nodes 240 using live migration if they reside on high-risk nodes. Cost-sensitive thresholding is used to identify the faulty nodes 235 for live migration).

11.	Regarding claim 4, Lin teaches/suggests:
“wherein the sample data includes data points and time series data”
(¶ 46: resource usage, sensor values ... log event counts, error/exception event counts;
¶ 50: LSTM is used for the time series data xl, x2, ... , xn, where xi is the input vector of all temporal features at time i).

12.	Regarding claim 5, Lin teaches/suggests:
“training the machine model with the sample data”
(¶ 35: temporal machine learning processor 135 may generate a temporal machine learning model using a training set of temporal data from the cloud computing platform 105. The training set of temporal data may include metrics individual to respective node devices 110).

13.	Regarding claim 6, Lin teaches/suggests:
“wherein the inputs further includes triggers regarding an incoming danger”
(¶ 28: complex failure-indicating signals, e.g., temporal ( e.g., node specific signals);
¶ 33: node 110 failures may be caused by many different software or hardware issues. Examples of these issues may include OS crash, application bugs, disk failure, misconfigurations, memory leak, software incompatibility, overheating, service exception;
the Examiner notes: memory leak, software incompatibility, overheating, service exception are all indicators which could potentially (at a later point in time) result in total failure or breakdown of the VMs to provide any service).

14.	Regarding claim 7, Lin teaches/suggests:
“monitoring for changes in the applications at the production site and adapting to the changes in the production site, the changes including quality of service changes, failure domain changes, and/or related application changes”
(¶ 22: VMs 115 may be backed up, scaled or duplicated, making it easy to meet the requirements of users;
¶ 30: failures of a node 110 may also be reflected by spatial properties shared by the nodes 110 that are explicitly/implicitly dependent on each other .... The mutually dependent nodes 110 tend to be impacted by a common failure-inducing cause. For example, if a certain portion of nodes 110 fail, other nodes 110 in the same segment may fail in the near future).


15.	Regarding claim 8, Lin teaches/suggests:
	“changing the topology by moving applications, moving portable applications, and/or scaling the replica virtual machines”
(¶ 22: A physical node 110 may host multiple VMs 115. The VMs 115 may be backed up, scaled or duplicated, making it easy to meet the requirements of users).


16.	Regarding claims 11–18, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 1–8. Therefore, they are rejected on the same basis as claims 1–8 above.


B.
17.	Claims 9–10 and 19–20 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Lin in view of (B) Shadi, as applied to claims 8 and 18 above, and further in view of (C) Uchronski.

18.	Regarding claim 9, Lin teaches “scaling the replica virtual machines” (¶ 22: VMs 115 may be backed up, scaled or duplicated), but does not teach “cloning a replica virtual machine, wherein only an operating disk is cloned to generate a new replica virtual machine and wherein applications are then moved to the new replica virtual machine.”

	(B) Uchronski however teaches or suggests:
“cloning a replica virtual machine, wherein only an operating disk is cloned to generate a new replica virtual machine and wherein applications are then moved to the new replica virtual machine”
(Col. 11, lines 14–24: “Instead, a UCYM may be created very quickly by cloning the UCVM from a template VM (with a booted OS) that has been pre-loaded in memory at system boot time. In an embodiment, the template used to clone a UCVM may be selected from templates 238 stored in VM0 230. A variety of techniques can be employed to make this cloning operation as fast as a few 100 milliseconds. Multiple types of templates may be used by a system to create UCVMs depending the nature and type of application(s) to be run inside the UCVM;
Col. 12, lines 13–15: dynamically create the UCVM using a template in one or more templates 238 or use a pre-existing template in memory or on the disk).

	See Lin, ¶ 22: moving a running VM 115 between different nodes 110 without disconnecting the client or application. Live migration is a powerful tool for managing cloud services, as it enables rapid movement of workloads within clusters with low impact on running services, which teaches/suggests “applications are then moved to the new replica virtual machine” where they are resumed or continued on the new (migrated) VM.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Uchronski with those of Lin and Shadi to clone an existing VM using a pre-existing VM template . The motivation or advantage to do so is to provide a low latency user experience and high service availability by quickly scaling existing VMs (for providing computing, storage services, etc.).

19.	Regarding claim 10, Uchronski teaches/suggests: 
“creating a replica virtual machine template, wherein scaling the replica virtual machines includes instantiating a new replica virtual machine based on the replica virtual machine template”
(Col. 11, lines 14–24: “Instead, a UCYM may be created very quickly by cloning the UCVM from a template VM (with a booted OS) that has been pre-loaded in memory at system boot time. In an embodiment, the template used to clone a UCVM may be selected from templates 238 stored in VM0 230. A variety of techniques can be employed to make this cloning operation as fast as a few 100 milliseconds. Multiple types of templates may be used by a system to create UCVMs depending the nature and type of application(s) to be run inside the UCVM).


20.	Regarding claims 19–20, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the method of claims 9–10. Therefore, they are rejected on the same basis as claims 9–10 above.


Response to Arguments
21.	Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
December 1, 2022